DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application does not claim priority thus the effective filing date is the filing date of the utility patent which is 6 February 2017.

Election/Restrictions
The Applicant has previously elected sodium polyacrylate starch (superabsorbent polymer).

Examiner’s Note
Applicant's amendments and arguments filed 25 August 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 25 August 2020, it is noted that claims 1 and 16 have been amended to incorporate claim 3, which is subsequently canceled. Support can be found in the specification at page 19, lns 21-23. No new matter or claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 August 2020 has been entered.

Declaration under 37 CFR 1.132
	Acknowledgement is made of the declaration filed under 37 CFR 1.132 on 25 August 2020 (Sunkel Declaration). The Expert has reproduced Example 2 of Finley using Makimousse-12 at three different concentrations (0%, 0.2%, and 0.6%). The resulting plot shows that at different concentrations of Makimousse-12, the overall viscosity varies from about 3-1100 Pa-s at low stress. It is noted, however, that Sunkel has not provided data for any alternative polymer agents including the elected species of Makimousse-25. The Sunkel Declaration is insufficient in overcoming the pending rejection as it does not provide evidence that can be extrapolated across all polymers taught in the prior art. Finley does teach using Makimousse-12 but Makimousse-12 is only one of a large amount of possible SAPs that are taught in Finley which also teaches Makimousse-25 as a suitable alternative. Therefore, the skilled artisan would have found it obvious to select Makimousse-25, which is the elected species in the instant application, and the result would necessarily be a composition wherein the viscosity is not substantially affected. The data provided in the Sunkel Declaration is 

Status of the Claims
Claims 1-2 and 4-16 are pending.
Claims 1-2 and 4-16 are rejected.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 depends from claim 3, which is now canceled. However, since this dependency was previously changed to depend from claim 2, this is interpreted as a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finley et al. (US 2015/0023895 A1) in view of Catalfamo et al. (US 6,369,121 B1).
	The Applicant claims, in claim 1, a personal care composition in the form of a water-in-oil high internal phase emulsion (HIPE) comprising 1) more than about 74% of an internal aqueous phase, 2) about 0.01-3% of a superabsorbent polymer (SAP) in the aqueous phase, and 3) less than about 26% of a continuous oil phase wherein the SAP does not substantially affect the viscosity of the composition. It is noted that the instant specification defines HIPEs as being emulsions wherein the dispersed phase (aka internal phase) is present in an amount greater than the continuous phase (pg 2, lns 26-32). In claim 2 the viscosity of the composition is between about 100-10,000 Pa-s. Claim 4 requires the SAP to not affect the viscosity of the composition by more than 10%. In claim 5, the viscosity of the composition is substantially constant prior to the yield point. Claim 6 requires the droplets of the internal aqueous phase to be sized between 10-250 microns. In claims 7-8 the SAP is in the form of particles with a dry particle size of about 2-100 microns and a swollen number-average particle size of between about 10-250 microns. The ability of the SAP to alter or not alter the viscosity and the particle sizes thereof are considered inherent properties of the elected species of sodium polyacrylate starch. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 
	Finley is towards a skin care composition providing high levels of SPF protection comprising stabilizing agents to provide a good skin feel [0001-0003]. The composition can be made as a water-in-oil emulsion with an aqueous phase present in from 1-95% by weight and the oil phase present in from 1-95% by weight [0030-0031]. That is, if the oil phase is present in 20%, the aqueous phase would necessarily be present in 80% as required in the instant claims. In one embodiment, the phase may have a viscosity from about 75,000-100,000 centipoise (about 75-100 Pa-s) [0032]. The emulsion of Finley can comprise from 0.01-10% of a SAP such as Sanfresh (sodium polyacrylate starch) or Makimousse-25 (sodium polyacrylate starch) which have a swell number-average diameter of 10-100 microns and a dry diameter of less than 100 microns [0043-0047]. Additionally, a silicone elastomer such as DC 9040 (identified in the specification as being a suitable elastomer gel) can be included in the composition in about 0.1-20% [0048-0049]. Emulsifiers can also be included in about 0.1-10% [0090]. The composition can further comprise skin care active, vitamins, peptides, and other active agents [0094-0096]. While Finley does not exemplify a water-in-oil emulsion, the claims thereof 
	Finley does not teach the droplets of the internal aqueous phase as being between 10-250 microns.
	Catalfamo is towards a method of making a HIPE (abstract). It is noted that the viscosity of the component phases is typically much less than the overall emulsion and that the droplet size of the dispersed phase is related to the shear force applied to the emulsion (col 10, lns 37-49). The shear rates can be adjusted to vary the droplet size being produced (col 16, lns 1-9).
It would have been prima facie obvious to prepare a water-in-oil HIPE comprising about 80% of an internal aqueous phase (>74%), 0.01-10% sodium polyacrylate starch (SAP), and about 20% oil phase (<26%) since Finley teaches this composition and renders obvious the ranges of agents. Although Finley does not call their composition a HIPE, the definition of HIPE merely requires that the dispersed phase (aka internal phase) is present in an amount greater than the continuous phase. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of SAPs, emulsifiers, elastomers, and actives from within a prior 
	Regarding the viscosity of instant claims 2, 5, and 16, Finley teaches the phase (interpreted as meaning either the water phase, the oil phase, or both phases independently) can be in the about 75-100 Pa-s range, which overlaps with the claimed range of about 100-10,000. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). The art does not teach that the viscosity would change in response to a stress and thus the burden is shifted to the Applicant to show that the property of instant claim 5 is different from the prior art. As such, claims 2, 4-5, and 16 are also obvious.
	Regarding claim 9, Finley teaches their composition has a desirable skin feel thus implying that no beads occurs on the skin. An undesirable effect would likely have been reported and addressed. As such, the burden is shifted back to the Applicant to prove otherwise.
	Regarding claim 10, it is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain .

Response to Arguments
Applicant's arguments filed 25 August 2020 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that it cannot be said that the viscosity of Finley is inherently unaffected by the superabsorbent polymer it contains. The Applicant points to the data in the Sunkel Declaration.
In response, the instant specification shows that including Makimousse-25 increases the viscosity by about 3-4% per every 0.25% of SAP added (pg 20, Table 2). While this is not a substantial change in viscosity (+/- 10% as per the definition in the specification pg 7, Ins 28-31 ), it is still a change. As such, the prior art teaching that SAPs can serve as thickening agents is correct however the amount of SAP used is the critical factor in determining if the viscosity is altered to a minor degree or to a substantial degree. Since Finley teaches using anywhere from 0.01-10% SAP which overlaps with the instant claims that require the addition of 0.01 -3%, the amount of SAP is obvious. In other words, the art teaches the same range and at the lower ends the viscosity is only changed to a minor degree, not a substantial one. The property of the SAP to modify the thickness and/or viscosity is thus inherently present and dependent on the amount of agent used. This is suggested in the Sunkel Declaration wherein the amount of Makimousse-12 used has different effects on the resulting viscosity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613